Need, J.,
delivered the opinion of the court.
Appellant was indicted for murder, convicted of manslaughter, and sentenced to the penitentiary for five years. The record shows ample evidence to justify the jury in its verdict, and, in truth, it appears to us that the defendant has received light punishment for his offense.
A motion was made by appellant to quash the indictment on the ground that the minutes of the court did not- show that the grand jury was sworn. Appellant contended that because a part of the minutes, which was interlined, and which showed that the grand jurors were sworn, as required by law, was in a different handwriting and ink from the body thereof, it therefore could be inferred that such -part was made some time. after the body of the order was written, and after the indictment was returned. We to not find in the record of this case any proof to sustain this contention. There can no presumption arise from the interlineation that it was an addition to the order, made at an improper time, and after the return of the indictment. The record shows that the grand jurors were sworn, and all formalities complied with. A public record imports absolute verity, and every public record is presumed to be correct. Such record must be tried by itself. 34 Cyc. 614; Mandeville v. Stockett, 28 Miss. 398; Shirley v. Fearne, 33 Miss. 653, 69 Am. Dec. 375.
We find.no reversible error in the remarks made by the district attorney. It appears that the appellant was properly tried and convicted.

Affirmed.